


110 HR 6015 IH: Hospital and ASC Price Disclosure and Litigation Protection

U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6015
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2008
			Mr. Sessions (for
			 himself, Mr. Feeney, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require hospitals and ambulatory surgical centers to
		  disclose charge-related information and to provide price protection for
		  treatments not covered by insurance as conditions for receiving protection from
		  charge-related legal actions.
	
	
		1.Short titleThis Act may be cited as the
			 Hospital and ASC Price Disclosure and Litigation Protection
			 Act of 2008.
		2.Protection from
			 certain legal actions provided to hospitals and ambulatory surgical centers
			 that comply with charge-related requirements
			(a)In
			 generalA charge-related
			 legal action may not be brought by an individual—
				(1)against a
			 hospital, if the hospital—
					(A)has met the
			 charge-related disclosure requirements under paragraphs (1)(A) and (2)(A) of
			 section 3(a), with respect to such individual;
					(B)complies with the
			 reporting and posting requirements under paragraphs (1)(A) and (3)(A) of
			 section 3(b); and
					(C)has entered into
			 an agreement under paragraph (1) of section 3(c) with the individual and has
			 met the terms of such agreement; and
					(2)against an ambulatory surgical center, if
			 the ambulatory surgical center—
					(A)has met the
			 charge-related disclosure requirements under paragraphs (1)(B) and (2)(B) of
			 section 3(a), with respect to such individual;
					(B)complies with the
			 reporting and posting requirements under paragraphs (1)(B) and (3)(B) of
			 section 3(b); and
					(C)has entered into
			 an agreement under paragraph (2) of section 3(c) with the individual and has
			 met the terms of such agreement.
					(b)Charge-related
			 legal action defined
				(1)In
			 generalFor purposes of this section, the term
			 charge-related legal action means any Federal or State legal
			 action brought by an individual for any damages or other relief, with respect
			 to the amount charged by a hospital or an ambulatory surgical center for a
			 treatment (or course of treatment), sought against the hospital or ambulatory
			 surgical center, respectively, regardless of the legal basis for the action,
			 including a violation of the Internal Revenue Code of 1986, section 1867 of the
			 Social Security Act (42 U.S.C. 1395dd), or any other Federal law, a breach of
			 contract claim, a breach of good faith and fair dealing claim, or
			 otherwise.
				(2)ExceptionSuch
			 term does not include a State legal action for which the legal basis is a claim
			 of liability of the hospital or ambulatory surgical center created by a statute
			 of the State in which the action is brought.
				(c)Effective
			 dateThis section shall take
			 effect on the date of the enactment of this Act and shall apply to actions
			 brought on or after such day.
			3.Charge-related
			 requirements
			(a)Charge-related
			 disclosure to individuals required
				(1)Pre-treatment
			 disclosure
					(A)Hospital
			 disclosure requirementSubject to paragraph (3) and for purposes
			 of complying with section 2(a)(1)(A), the charge-related disclosure requirement
			 of this subparagraph is that a hospital provide to an individual who is
			 scheduled to receive a treatment (or to begin a course of treatment) that is
			 not for an emergency medical condition, the following (determined at the time
			 of scheduling):
						(i)Statement
			 regarding discount pricesThe following statement: Prices
			 for enrollees in group plans and medicare beneficiaries may be lower because
			 individuals pooled together in groups are sometimes offered discounted
			 prices..
						(ii)Estimated
			 prices to be chargedThe estimated price that the hospital will
			 charge for the treatment (or course of treatment).
						(iii)Network plans
			 and managed care plans payment rateThe rate of payment for the
			 treatment (or course of treatment) to the hospital that has been negotiated by
			 or on behalf of the hospital with the network plan or managed care plan that
			 has the largest number of enrollees, without regard to cost-sharing.
						(iv)Medicare
			 payment rateThe rate of payment for the treatment (or course of
			 treatment) applicable to the hospital under the medicare program, without
			 regard to cost-sharing.
						(B)Ambulatory
			 surgical center disclosure requirementSubject to paragraph (3) and for purposes
			 of complying with section 2(a)(2)(A), the charge-related disclosure requirement
			 of this subparagraph is that an ambulatory surgical center provide to an
			 individual who is scheduled to receive a treatment (or to begin a course of
			 treatment) that is not for an emergency medical condition, the following
			 (determined at the time of scheduling):
						(i)Statement
			 regarding discount pricesThe statement described in subparagraph
			 (A)(i).
						(ii)Estimated prices
			 to be chargedThe estimated
			 price that the ambulatory surgical center will charge for the treatment (or
			 course of treatment).
						(iii)Network plans
			 and managed care plans payment rateThe rate of payment for the treatment (or
			 course of treatment) to the ambulatory surgical center that has been negotiated
			 by or on behalf of the ambulatory surgical center with the network plan or
			 managed care plan that has the largest number of enrollees, without regard to
			 cost-sharing.
						(iv)Medicare
			 payment rateThe rate of
			 payment for the treatment (or course of treatment) applicable to the ambulatory
			 surgical center under the medicare program, without regard to
			 cost-sharing.
						(2)Post-treatment
			 disclosure
					(A)Hospital
			 disclosure requirementSubject to paragraph (3) and for purposes
			 of complying with section 2(a)(1)(A), the charge-related disclosure requirement
			 of this subparagraph is that the hospital include with any bill that includes
			 the charges for a treatment an itemized list of component charges for such
			 treatment, including charges for drugs and medical equipment involved, as
			 determined at the time of billing. With respect to each item included on such
			 list, the hospital shall include the following:
						(i)Prices
			 chargedThe price that the hospital charged for each item.
						(ii)Network plans
			 and managed care plans payment rateThe rate of payment for each item to the
			 hospital that has been negotiated by or on behalf of the hospital with the
			 network plan or managed care plan that has the largest number of enrollees,
			 without regard to cost-sharing.
						(iii)Medicare
			 payment rateThe rate of
			 payment for each item applicable to the hospital under the medicare program,
			 without regard to cost-sharing.
						(B)Ambulatory
			 surgical center requirementSubject to paragraph (3) and for purposes
			 of complying with section 2(a)(2)(A), the charge-related disclosure requirement
			 of this subparagraph is that the ambulatory surgical center include with any
			 bill that includes the charges for a treatment an itemized list of component
			 charges for such treatment, including charges for drugs and medical equipment
			 involved, as determined at the time of billing. With respect to each item
			 included on such list, the ambulatory surgical center shall include the
			 following:
						(i)Prices
			 chargedThe price that the
			 ambulatory surgical center charged for each item.
						(ii)Network plans
			 and managed care plans payment rateThe rate of payment for each item to the
			 ambulatory surgical center that has been negotiated by or on behalf of the
			 ambulatory surgical center with the network plan or managed care plan that has
			 the largest number of enrollees, without regard to cost-sharing.
						(iii)Medicare
			 payment rateThe rate of
			 payment for each item applicable to the ambulatory surgical center under the
			 medicare program, without regard to cost-sharing.
						(3)Application of
			 requirement only on request if third-party price arrangement
			 existsA hospital or an
			 ambulatory surgical center is not required to provide the applicable
			 information under paragraph (1) or (2) for a treatment (or a course of
			 treatment) for which there exists a third-party price arrangement unless the
			 individual involved requests such information on or after the time of
			 scheduling and before the time of billing for the treatment.
				(b)Hospital public
			 reporting and availability of charge-related information required
				(1)Semiannual
			 reporting requirements
					(A)For
			 hospitalsFor purposes of complying with section 2(a)(1)(B), the
			 reporting requirement of this subparagraph is that, not later than 80 days
			 after the end of each semiannual period described in subparagraph (C), a
			 hospital report to the Secretary the following data:
						(i)The frequency with which the hospital
			 performed each procedure selected under clause (i) or (ii) of paragraph (4)(A)
			 in an inpatient or outpatient setting, respectively, during such period and the
			 frequency with which the hospital administered a drug selected under clause
			 (iv) of such paragraph in an inpatient setting during such period.
						(ii)If
			 such a procedure was so performed or such a drug was so administered during
			 such period—
							(I)the average charge
			 billed by the hospital during such period for such procedure or drug in cases
			 in which there did not exist a third-party price arrangement for such procedure
			 or drug;
							(II)the rate of
			 payment during such period for such procedure or drug to the hospital that has
			 been negotiated by or on behalf of the hospital with the network plan or
			 managed care plan that has the largest number of enrollees, without regard to
			 cost-sharing; and
							(III)the rate of payment during such period for
			 such procedure or drug applicable to the hospital under the medicare program,
			 without regard to cost-sharing.
							(B)For ambulatory
			 surgical centersFor purposes of complying with section
			 2(a)(2)(B), the reporting requirement of this subparagraph is that, not later
			 than 80 days after the end of each semiannual period described in subparagraph
			 (C), an ambulatory surgical center report to the Secretary the following
			 data:
						(i)The frequency with which the ambulatory
			 surgical center performed each procedure selected under clause (iii) of
			 paragraph (4)(A) during such period.
						(ii)If
			 the procedure was so performed during such period—
							(I)the average charge billed by the ambulatory
			 surgical center during such period for such procedure in cases in which there
			 did not exist a third-party price arrangement for such procedure;
							(II)the rate of payment during such period for
			 such procedure to the ambulatory surgical center that has been negotiated by or
			 on behalf of the ambulatory surgical center with the network plan or managed
			 care plan that has the largest number of enrollees, without regard to
			 cost-sharing; and
							(III)the rate of payment during such period for
			 such procedure applicable to the ambulatory surgical center under the medicare
			 program, without regard to cost-sharing.
							(C)Semiannual
			 period describedFor purposes
			 of this paragraph, a semiannual period described in this subparagraph is a
			 period of six months beginning on January 1 or July 1, with the first such
			 period beginning more than one year after the date of the enactment of this
			 Act.
					(2)Public posting of
			 informationThe Secretary of
			 Health and Human Services shall promptly post, on the official public Internet
			 site of the Department of Health and Human Services, the information reported
			 under paragraph (1). Such information shall be set forth in a manner that
			 promotes charge comparison among hospitals and among ambulatory surgical
			 centers.
				(3)Availability of
			 information posted
					(A)Requirement for
			 hospitalsFor purposes of complying with section 2(a)(1)(B), the
			 posting requirement of this subparagraph is that, not later than the date of
			 the enactment of this Act, a hospital prominently post at each admission site
			 of the hospital—
						(i)a
			 notice of the availability of the information described in paragraphs (1)(A)
			 and (2)(A) of subsection (a); and
						(ii)a notice of the availability of the
			 information reported under paragraph (1)(A) on the official public Internet
			 site under paragraph (2).
						(B)Requirement for
			 ambulatory surgical centersFor purposes of complying with
			 section 2(a)(2)(B), the posting requirement of this subparagraph is that, not
			 later than the date of the enactment of this Act, an ambulatory surgical center
			 prominently post at each admission site of the ambulatory surgical
			 center—
						(i)a
			 notice of the availability of the information described in paragraphs (1)(B)
			 and (2)(B) of subsection (a); and
						(ii)a notice of the availability of the
			 information reported under paragraph (1)(B) on the official public Internet
			 site under paragraph (2).
						(4)Selection of
			 procedures and drugsFor purposes of this subsection:
					(A)Initial
			 selectionBased on national data, the Secretary shall select the
			 following:
						(i)The
			 25 most frequently performed procedures in a hospital inpatient setting, as
			 identified by diagnosis-related group.
						(ii)The
			 25 most frequently performed procedures in a hospital outpatient setting, as
			 identified under the classification system for covered OPD services under
			 section 1833(t)(2)(A) of the Social Security Act (42 U.S.C.
			 1395l(t)(2)(A)).
						(iii)The 25 most
			 frequently performed procedures in an ambulatory surgical center
			 setting.
						(iv)The
			 50 most frequently administered drugs in a hospital inpatient setting.
						(B)Updating
			 selectionThe Secretary shall periodically update the procedures
			 and drugs selected under subparagraph (A).
					(c)Charge
			 agreements for uninsured treatments
				(1)For
			 hospitalsSubject to paragraph (3) and for purposes of complying
			 with section 2(a)(1)(C), an agreement under this paragraph is an agreement
			 entered into between a hospital and an individual, on or after the date of
			 scheduling treatment involved for the individual and before the date of such
			 treatment, that provides that the hospital will not charge for the treatment an
			 amount that is greater than the price that has been agreed to by the hospital
			 and the individual and specified in writing in such agreement.
				(2)For ambulatory
			 surgical centersSubject to
			 paragraph (3) and for purposes of complying with section 2(a)(2)(C), an
			 agreement under this paragraph is an agreement entered into between an
			 ambulatory surgical center and an individual, on or after the date of
			 scheduling treatment involved for the individual and before the date of such
			 treatment, that provides that the ambulatory surgical center will not charge
			 for the treatment an amount that is greater than the price that has been agreed
			 to by the ambulatory surgical center and the individual and specified in
			 writing in such agreement.
				(3)Application of
			 requirement only to uninsured treatmentsParagraphs (1) and (2)
			 shall apply only with respect to a treatment (or course of treatment) for which
			 there does not exist a third-party price arrangement.
				(d)Administrative
			 provisions
				(1)In
			 generalThe Secretary shall prescribe such regulations and issue
			 such guidelines as may be required to carry out this section.
				(2)Form of report
			 and noticeThe regulations and guidelines under paragraph (1)
			 shall specify the following:
					(A)For disclosure
			 to individualsThe form and manner in which a hospital or an
			 ambulatory surgical center shall provide the information under subsection
			 (a)(1)(A) or (a)(1)(B), respectively.
					(B)For public
			 reportingThe electronic form and manner by which a hospital or
			 an ambulatory surgical center shall report data under subsection (b)(1)(A) or
			 (b)(1)(B), respectively.
					(C)For public
			 postingThe form in which a hospital or an ambulatory surgical
			 center shall post notices under subsection (b)(3)(A) or (b)(3)(B),
			 respectively.
					(e)Non-preemption
			 of State lawsNothing in this
			 section shall be construed as preempting or otherwise affecting any provision
			 of State law relating to the disclosure or posting of price, charge, or other
			 information for a hospital or an ambulatory surgical center.
			4.DefinitionsIn this Act:
			(1)Ambulatory
			 surgical centerThe term
			 ambulatory surgical center means an ambulatory surgical center
			 described in section 1832(a)(2)(F)(i).
			(2)Emergency
			 medical conditionThe term emergency medical
			 condition has the meaning given that term in section 1867(e)(1) of the
			 Social Security Act (42 U.S.C. 1395dd(e)(1)).
			(3)HospitalThe
			 term hospital has the meaning given that term in section 1861(e)
			 of the Social Security Act (42 U.S.C. 1395x(e)).
			(4)Medicaid
			 programThe term
			 medicaid program means the program under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.).
			(5)Medicare
			 beneficiaryThe term medicare beneficiary means an
			 individual who is entitled to benefits under part A, and enrolled under part B,
			 of the medicare program, and who is not enrolled in a Medicare Advantage plan
			 under part C of such program.
			(6)Medicare
			 programThe term
			 medicare program means the program under title XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.).
			(7)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(8)StateThe
			 term State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, the Virgin Islands, Guam, and American Samoa.
			(9)Third-party
			 price arrangementThe term third-party price
			 arrangement means, with respect to a treatment (or course of treatment)
			 in a hospital or an ambulatory surgical center, a contract or other agreement
			 between the hospital or the ambulatory surgical center, respectively, and a
			 third party, including an arrangement—
				(A)with a health
			 maintenance organization plan, network plan, or managed care plan, or
				(B)under the medicare
			 or medicaid program,
				that
			 establishes the price or the maximum price of the treatment (or course of
			 treatment) for beneficiaries under the plan or title.
